DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email received from Young Seok Koo on 8/9/22, following an interview with Young Seok Koo on 8/3/22.

The application has been amended as follows: 
Please replace claim 1 as follows :
-- 1. An audio signal processing apparatus comprising: 
an input terminal provided to receive an input audio signal; 
a processor configured to: 
obtain a difference between a playback loudness of the input audio signal and a desired loudness thereof, 
correct a frequency band spectrum of an output audio signal for each of a plurality of frequency bands based on the difference between the playback loudness and the desired loudness of the input audio signal and a relationship between a loudness and a sound pressure for each of the plurality of frequency bands, and
apply a loudness modification gain to the output audio signal of which frequency band spectrum is corrected, wherein the loudness modification gain is obtained based on the desired loudness and a loudness of the output audio signal of which frequency band spectrum is corrected; and 
an output terminal provided to output the output audio signal, 
wherein the playback loudness is a loudness of the output audio signal when the input audio signal is output without the correction,
wherein the loudness modification gain is obtained below equation,
DL_Int_Predict = (L_EQ_Ref - L_Ref - G_A) / (L_Ref + G_B) * (L_User0 + G_B)
wherein DL_Int_Predict represents the loudness modification gain, 
L_EQ_Ref represents the loudness of the output audio signal which frequency band spectrum is corrected, 
L_Ref represents the desired loudness, 
G_A and G_B represents factors for adjusting the degree of correction of the loudness of the output audio signal which frequency band spectrum is corrected.  --

Please replace claim 8 as follows:
-- 8. An operation method for an audio signal processing apparatus, the operation method comprising: 
receiving an input audio signal; 
obtaining a difference between a playback loudness of the input audio signal and a desired loudness thereof; 
correcting a frequency band spectrum of an output audio signal for each of a plurality of frequency bands based on the difference between the playback loudness and the desired loudness of the input audio signal and a relationship between a loudness and a sound pressure for each of the plurality of frequency bands; 
applying a loudness modification gain to the output audio signal of which frequency band spectrum is corrected, wherein the loudness modification gain is obtained based on the desired loudness and a loudness of the output audio signal of which frequency band spectrum is corrected; and 
outputting the output audio signal,
wherein the playback loudness is a loudness of the output audio signal when the input audio signal is output without the correction,
wherein the loudness modification gain is obtained below equation,
DL_Int_Predict = (L_EQ_Ref- L_Ref - G_A) / (L_Ref+G_B) * (L_User0+G_B),
wherein DL_Int_Predict represents the loudness modification gain,
L_EQ_Ref represents the loudness of the output audio signal which frequency band spectrum is corrected,
L_Ref represents the desired loudness,
G_A and G_B represents factors for adjusting the degree of correction of the loudness of the output audio signal which frequency band spectrum is corrected. --

Please cancel claims 15-18 as entered in the amendment of 5/17/2022.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Claims 1-14 are allowable.
First, the examiner is addressing the amended subject matter to independent claims 1 and 8 as presented in the amendment of 5/17/22. Newly found prior art of Baumgarte, US 2017/0094409 A1, makes obvious this amended subject matter of the independent claims 1 and 8. 
As cited in the previous action, Porter et al., US 2017/0207762 A1 (hereafter Porter), teaches a user content audio signal passing through an analysis and comparison logic, where the analyzed signal has a full band scalar gain applied and then a spectral shaping function applied to the full band scaled signal (see Porter, ¶ 0016 and 0018, and figure 1, units 4-6).
Baumgarte teaches similar subject matter to the previously cited prior art of Porter (see Baumgarte, abstract and figures 1 and 4).  Baumgarte teaches an audio in signal passing through an equalization filter and the equalized signal is multiplied by a full-band gain value to generate an audio out signal (see Baumgarte, ¶ 0017-0020 and figure 1).  The difference in prior art between Porter and Baumgarte appears to be the order of a full band scaling operation and a spectral shaping operation (e.g., frequency or frequency-band dependent scaling).  One of ordinary skill in the art at the time of the effective filing date would have found it obvious to change the order of operations for the purpose of design choice.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Porter with Baumgarte for the purpose of choosing one of two different arrangements and expecting similar results. 
However, any combination of prior art of record does not appear to teach or reasonably suggest the features of claims 16 and 18, which ultimately depended from claims 1 and 8, respectively.  Neither Porter alone, nor a combination of prior art with Porter and/or Baumgarte appears to teach or reasonably suggest the features of claim 1 and claim 16 together (or claim 8 and claim 18 together).
The authorized examiner’s amendment amends the allowable claimed subject matter of claims 16 and 18 to the respective independent claims 1 and 8.  Claims 2-7 and 10-14 remain as entered (i.e., Originally presented) in the previous amendment filed 5/17/2022.  Claims 15-18 are cancelled.
Therefore, claims 1 and 8 are allowable over the cited prior art as stated above.  Claims 2-7 and 10-14 are allowable because they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653